*259Judgment, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered March 5, 2004, which, upon a jury verdict, awarded plaintiff $60,000 for past pain and suffering and made no award for future pain and suffering, unanimously modified, on the facts, to vacate the award for past and future pain and suffering, and otherwise affirmed, without costs, and the matter remanded for a trial solely on the issue of damages for past and future pain and suffering, unless defendant within 30 days of service of a copy of this order, with notice of entry, stipulates to increase the award for past pain and suffering to the amount of $300,000 and to increase the award for future pain and suffering to the amount of $50,000 and to entry of an amended judgment in accordance therewith.
The trial evidence established that plaintiff, by reason of a fall occasioned by a sidewalk defect, sustained a fractured knee requiring a three-day hospitalization, an open reduction with internal fixation, as well as subsequent surgery to remove the hardware previously affixed to her knee. As a result of the injury and surgery, plaintiff was left with a four-inch scar, was homebound for six weeks and was forced to interrupt her college education. Under these circumstances, the damage awards for past and future pain and suffering deviated from what is reasonable compensation under the circumstances to the extent indicated. Concur—Mazzarelli, J.P., Ellerin, Nardelli, Williams and Catterson, JJ.